     Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 1 of 11 PageID #: 520



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

ANNAMARIE K. FRENCH,
administratrix of the estate
of RUSSELL SMITH, JR.,

             Plaintiffs,

v.                                        Civil Action No. 2:18-cv-1544

XPO LOGISTICS FREIGHT, INC. and
WILLIAM WESLEY WILLIAMS, JOSHUA
S. LEATH, and LEATH LIVESTOCK &
TRUCKING, LLC,

             Defendants, and

XPO LOGISTICS FREIGHT, INC.,
and WILLIAM WESLEY WILLIAMS,

             Third-Party Plaintiffs,

v.

JOSHUA S. LEATH, and LEATH
LIVESTOCK & TRUCKING, LLC,

             Third-Party Defendants.


                        MEMORANDUM OPINION AND ORDER


             Pending is third-party defendants Joshua S. Leath and

Leath Livestock & Trucking, LLC’s motion to dismiss the third-

party complaint, filed August 7, 2019.
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 2 of 11 PageID #: 521



                                I.     Background


            This case arises from a motor vehicle accident that

occurred at approximately 4:45 a.m. on August 23, 2017.            Am.

Compl. ¶ 1.    The accident occurred in the southbound lanes of

Interstate 77, near mile marker 80 in Kanawha County, West

Virginia.     Am. Compl. ¶ 2.


            Defendant William Wesley Williams was operating a

tractor pulling two trailers on behalf of defendant XPO Logistics.

Am. Compl. ¶¶ 26-29.     It had been raining, and the road surfaces

were wet.     Am. Compl. ¶ 32.       When Mr. Williams approached a

downhill curve banking to the right, the tractor-trailer lost

traction and hydroplaned.        Am. Compl. ¶¶ 35-37.      The tractor-

trailer slid on the slick roadways, struck the guard rail on the

side of the interstate, and the tractor and the first trailer went

over the guard rail and off the highway.            Am. Compl. ¶¶ 39-42.

The second trailer dislodged, overturned, and blocked the

southbound lanes.    Am. Compl. ¶ 43.       The plaintiffs allege that

the overturned trailer would be difficult for oncoming traffic to

see because the dark underside of the trailer was facing oncoming

traffic, there was no surrounding light, and the lights from the

tractor-trailer were not visible to oncoming traffic.            Am. Compl.

¶ 44.




                                        2
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 3 of 11 PageID #: 522



           Russel Smith, Jr., driving an automobile, collided with

the underside of the trailer that was blocking the southbound

lanes.   Am. Compl. ¶ 48.     Joshua S. Leath was operating a tractor-

trailer for Leath Livestock & Trucking, LLC some distance behind

Mr. Smith.   Am. Compl. ¶ 49.      Mr. Leath’s tractor-trailer struck

Mr. Smith’s vehicle and the XPO trailer.         Am. Compl. ¶ 50.


           Mr. Smith was killed in the accident, and Annamarie K.

French, as adminstratrix of his estate, filed a complaint against

Mr. Williams and XPO Logistics Freight, Inc. on December 26, 2018.

Those defendants thereafter filed a third-party complaint on June

7, 2019, asserting indemnity and contribution claims against Mr.

Leath and Leath Livestock & Trucking, LLC (“the Leath

defendants”).    The plaintiffs filed an amended complaint on August

5, 2019, adding claims against the Leath defendants.


           The Leath defendants filed the motion to dismiss or

strike the third-party complaint, to which third-party plaintiffs

Mr. Williams and XPO Logistics Freight, Inc. (“third-party

plaintiffs”) responded.




                                      3
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 4 of 11 PageID #: 523



                          II.   Governing Standard


  A. Motion to Dismiss


           Federal Rule of Civil Procedure 8(a)(2) requires that a

pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.”         Fed. R. Civ. P. 8(a)(2).

Rule 12(b)(6) correspondingly provides that a pleading may be

dismissed when there is a “failure to state a claim upon which

relief can be granted.”      Fed. R. Civ. P. 12(b)(6).


           To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on its

face.”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007);

see also Monroe v. City of Charlottesville, 579 F.3d 380, 386 (4th

Cir. 2009) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th

Cir. 2008)).   In other words, the “[f]actual allegations must be

enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).


           A district court’s evaluation of a motion to dismiss is

underlain by two principles.       First, the court “must accept as

true all of the factual allegations contained in the [pleading].”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Twombly, 550

U.S. at 555-56).    Such factual allegations should be distinguished

from “mere conclusory statements,” which are not to be regarded as


                                      4
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 5 of 11 PageID #: 524



true.   Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.”).        Second, the court must

“draw[] all reasonable factual inferences . . . in the

[nonmovant’s] favor.”     Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999).


  B. Motion to Strike


            “A defending party may, as third-party plaintiff, serve

a summons and complaint on a nonparty who is or may be liable to

it for all or part of the claim against it.”          Fed. R. Civ. P.

14(a)(1).   If a third-party claim is improper, “[a]ny party may

move to strike [it.]”     Fed. R. Civ. P. 14(a)(4).


                               III. Discussion


            In the motion to dismiss, the Leath defendants state

that the third-party plaintiffs’ indemnity claim is one for

implied indemnity because there is no contractual relationship

between the parties.     Mem. of Law in Supp. of Third-Party Defs.’

Mot. to Dismiss 3, ECF No. 57 (“Defs.’ Mem.”).          The Leath

defendants contend that under West Virginia law, “a party cannot

prevail upon an implied indemnity claim unless that party is

entirely without fault.”      Defs.’ Mem. 4 (citing Travelers Prop.

Cas. Co. of Am. v. Mountaineer Gas Co., No. 2:15-cv-07959, 2017 WL


                                      5
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 6 of 11 PageID #: 525



3842149, at *2 (S.D. W. Va. Sept. 1, 2017).         The Leath defendants

argue that if the third-party plaintiffs “prove that they were

entirely without fault, then they would have no need to recover

from the Leath Defendants,” and if the third-party plaintiffs are

found to be at fault, then they “cannot prevail upon their implied

indemnity claim against Leath Defendants.”         Defs.’ Mem. 4.


           The third-party plaintiffs respond that while Travelers

Prop. is an on-point case, the court decided a motion for summary

judgment, not a motion to dismiss, which is “subject to the more

liberal standard of surviving dismissal[.]”         Resp. of Defs./Third-

Party Pls. to Third-Party Defs.’ Mot. to Dismiss 5, ECF No. 61

(“Resp.”).   The third-party plaintiffs argue that dismissing the

indemnification claim would be premature at this early stage of

litigation because “questions of fact must be answered in order to

determine if indemnification is applicable.”          Resp. 5.


           “[T]he right to seek implied indemnity belongs only to a

person who is without fault.”       Hager v. Marshall, 505 S.E.2d 640,

648 (W. Va. 1998).     If the third-party plaintiffs proved that they

were entirely without fault, then there would be no need to

recover from the Leath defendants.        If, on the other hand, the

third-party plaintiffs were proven to be partially at fault for

the accident, then the third-party plaintiffs could not recover

under an implied indemnity claim.         “Previously, where a party

                                      6
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 7 of 11 PageID #: 526



asserting an implied indemnity claim against another was placed in

this no-win situation, the Supreme Court of Appeals of West

Virginia recognized that dismissal of the claim was proper.”

Travelers Prop., 2017 WL 3842149, at *2 (citing Schoolhouse Liab.

Co. v. Creekside Owners Ass’n, No. 13-0812, 2014 WL 1847829, at *4

(W. Va. 2014).


           For the contribution claim, the Leath defendants state

that the cause of action is subject to West Virginia’s comparative

fault statutes, West Virginia Code sections 55-7-13a and 55-7-13c.

Defs.’ Mem. 4-5.    The Leath defendants claim that the third-party

plaintiffs seek contribution for any amount for which the third-

party plaintiffs “may be liable over and above the percentage of

fault allocated” to third-party plaintiffs.         Defs.’ Mem. 5.      The

Leath defendants argue that under the West Virginia statutes,

third-party plaintiffs “are not liable for any fault over and

above the fault allocated to them directly.”          Defs.’ Mem. 5.     The

Leath defendants contend that since the third-party plaintiffs

cannot “incur the liability for which they seek contribution,” the

third-party plaintiffs cannot prevail on their contribution claim.

Defs.’ Mem. 5.




                                      7
     Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 8 of 11 PageID #: 527



             The third-party plaintiffs respond that while the

legislature enacted West Virginia Code sections 55-7-13a through

55-7-13d in 2015,1 the amendments “did not, on their face,

eliminate contribution claims as a cognizable cause of action in

West Virginia.”      Resp. 3.    The third-party plaintiffs quote W. Va.

Code section 55-7-13d(b) which states the section may not “be

construed as precluding a person from being held liable for the

portion of comparative fault assessed against another person . . .

if the fault of the other person is otherwise imputed or

attributed to such person by statute or common law.”             Resp. 3.

The third-party plaintiffs argue that the plain language shows

that the existing law of contribution remains unchanged.              Resp. 3-

4.   The third-party plaintiffs also contend that “[n]othing in

this section is meant to eliminate or diminish any defenses or

immunities,” and contribution is one such defense.             Resp. 3

(citing W. Va. Code § 55-7-13d(b)).          The third-party plaintiffs

alternatively argue that if contribution claims are no longer

cognizable under West Virginia law, the third-party plaintiffs

have filed a notice of designation of at-fault nonparties, which

is the process under the amendments allowing for fault of a




1 The legislature subsequently amended West Virginia Code section
55-7-13d in 2016. Resp. 3 n.1.

                                        8
   Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 9 of 11 PageID #: 528



nonparty to be considered.      Resp. 4. (citing W. Va. Code § 55-7-

13d(a)(2)).


           The West Virginia law states in relevant part,

     In any action for damages, the liability of each
     defendant for compensatory damages shall be several only
     and may not be joint. Each defendant shall be liable
     only for the amount of compensatory damages allocated to
     that defendant in direct proportion to that defendant’s
     percentage of fault, and a separate judgment shall be
     rendered against each defendant for his or her share of
     that amount.

W. Va. Code § 55-7-13c(a).      The new statutes “purport to fully

occupy the field of comparative fault and the consideration of

‘the fault of parties and nonparties to a civil action.’”            Modular

Bldg. Consultants of W. Va., Inc. v. Poerio, Inc., 774 S.E.2d 555,

567 n.12 (W. Va. 2015) (citation omitted).


           “In effect, this broad rule amounts to ‘the near total

abolition of claims for contribution.’”         Bateman v. CMH Homes,

Inc., No. 3:19-0449, 2020 WL 597564, at *2 (S.D. W. Va. Feb. 6,

2020) (citing Clovis v. J.B. Hunt Transport Inc., No. 1:18-cv-147,

2019 WL 4580045 (N.D. W. Va. Sept. 20, 2019)).          “’Near’ total

abolition is not the same as total abolition, however.”            Id.   For

example, “joint liability may be imposed on two or more defendants

who consciously conspire and deliberately pursue a common plan or

design to commit a tortious act or omission.          Any person held

jointly liable under this section shall have a right of



                                      9
  Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 10 of 11 PageID #: 529



contribution from other defendants that acted in concert.”            W. Va.

Code § 55-7-13c(a).    A defendant may also be held jointly and

severally liable if the defendant drove under the influence,

committed a criminal act, or illegally disposed hazardous waste.

W. Va. Code § 55-7-13c(h).      The section does not “abrogate any

right of indemnity or contribution arising out of any contract or

agreement[.]”   W. Va. Code § 55-7-13c(f).


          Here, the third-party plaintiffs do not allege any facts

in the third-party complaint that would support a finding of joint

liability under the relevant West Virginia statutes.

Consequently, dismissal of the third-party plaintiffs’

contribution claim is appropriate.


                              IV.   Conclusion


          For the foregoing reasons, it is ORDERED that third-

party defendants Joshua S. Leath and Leath Livestock & Trucking,

LLC’s motion to dismiss the third-party complaint be, and it

hereby is, granted.    The third-party plaintiffs’ claims as

asserted in the third-party complaint are dismissed.




                                     10
  Case 2:18-cv-01544 Document 117 Filed 04/15/20 Page 11 of 11 PageID #: 530



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                          ENTER: April 15, 2020




                                     11
